DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      BLAIR LANSTON WRIGHT,
                             Appellant,

                                    v.

  OFFICE OF THE ATTORNEY GENERAL, DEPARTMENT OF LEGAL
              AFFAIRS, STATE OF FLORIDA, et al.,
                          Appellee.

                               No. 4D22-27

                          [November 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE
08-49280 (18).

  Blair Lanston Wright, Fort Lauderdale, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Victoria A. Butler,
Director, Office of the Attorney General, Tampa, and Laurie Uustal
Mathews, Scott B. Cosgrove, and Ellen Ross Belfer of León Cosgrove, LLP,
Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.